DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters:
Response to Amendment
The following is a quote from 37 C.F.R. 1.173(b)-(d):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1)The matter to be omitted by reissue must be enclosed in brackets; and 

(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.” 

Emphasis added.
	
The amendment to claim 2, filed January 22, 2021, is improper. Any subject matter added relative to the patent needs to be underlined. Language that was part of the original patent does not need to be underlined.
In claim 2, Patent Owner had added back previously deleted subject matter with the addition of the word “is” placed between “portion” and “operable”. Because almost 
For example the claim 2 would be presented as:
2. (Thrice Amended) A case for a computing device comprising:
a rear support surface operatively coupled to a perimetral edge of the case that securely engages with the computing device; and
a support stand in communication with the rear support surface, wherein the stand is operable to move between one or more elevations, wherein the support stand is pivotable about a first rotational axis of the rear support surface, the support stand comprising[:] a stand mechanism with a support portion and a pivot portion, the support portion operable to communicate with a corresponding mounting surface of the rear support surface and the pivot portion operable to pivot the support stand between a closed state and one or more elevations[;], and
wherein the pivot portion of the support stand further comprises first and second pivot couplings, the first pivot coupling pivotally engaged with the first rotational axis of the rear support surface and the second pivot coupling pivotally engaged with a pivot arm; 
wherein the pivot portion is operable to pivot the support stand between a closed state and the one or more elevations;
wherein the support portion is wider than the pivot portion, and wherein the support portion further comprises one or more fastening mechanisms operable to securely engage with the rear support surface in the closed state.

Drawings
The drawings stand objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detachable base is operatively coupled to the rear support surface with one or more fasteners (claim 18) 
Corrected drawing sheets in compliance with 37 C.F.R. 1.173(b)-(d) are required in reply to the Office action to avoid abandonment of the application. See above. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-5 and 7-18 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach nor render obvious the claimed combination, particularly wherein the rear support surface has a material stiffness greater than the perimetral edge of the case.
With respect to claim 2, the prior art does not teach nor render obvious the claimed combination, particularly a stand mechanism with a support portion and a pivot portion, the support portion operable to communicate with a corresponding mounting surface of the rear support surface, and wherein the pivot portion of the support stand further comprises first and second pivot couplings, the first pivot coupling pivotally engaged with the first rotational axis of the rear support surface and the second pivot coupling pivotally engaged with a pivot arm.
With respect to claim 16, the prior art does not teach nor render obvious the claimed combination, particularly wherein the rear support surface has a material stiffness greater than the perimetral edge of the case.
With respect to claim 17, the prior art does not teach nor render obvious the claimed combination, particularly wherein the rear support surface has a material stiffness greater than the perimetral edge of the case.
With respect to claim 18, the prior art does not teach nor render obvious the claimed combination, particularly wherein the rear support surface has a material stiffness greater than the perimetral edge of the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Patent Owner’s arguments, see pages 10-13, filed 1/22/2021, with respect to claims 1-5, 7-10, 12-14 and 16-18 have been fully considered and are persuasive.  The rejections of claims 1-5, 7-10, 12-14 and 16-18 have been withdrawn. 
The new statement under 37 C.F.R. 3.73(c), filed 1/22/2021, is acceptable.
Patent Owner’s arguments filed 1/22/2021, with respect to the drawing objection, specifically claim 16, have been fully considered and is persuasive.
Patent Owner’s arguments filed 1/22/2021, with respect to the drawing objection, specifically claim 18, have been fully considered but they are not persuasive.
Patent Owner argues, in pertinent part:
“Furthermore, with reference to FIG. 5, the specification describes that:
...FIG. 5 depicts a forward perspective 40 view of device 50 assembled with case 20, wherein base 53 is now operatively coupled therewith via portion 25. Portion 25 in turn may include the foregoing retaining groove with corresponding fasteners such as one or more snap fit connectors, cables, clamps, couplings, dowels, hooks, keys, 45 latches, or magnets. Preferably, the fastening scheme of portion 25 will align base 53 as required to facilitate easy yet effective fastening as well as quick release of base 23 when required.
Id., col. 7, II. 40-49 (Emphasis Added).”
The issue is not whether the specification supports the claimed subject matter, but that the drawings support the claimed subject matter. In what drawing are these fasteners shown?
In the above quoted section of the specification, Patent Owner points to figure 5, specifically reference character 25. Figure 5 reproduced below shows reference character “25” whose lead line doesn’t seem to point to any fasteners:

    PNG
    media_image1.png
    366
    680
    media_image1.png
    Greyscale

Unless the Patent Owner can point to some discernable feature in the drawings that actually shows a fastener, the drawing objection stands.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,823,704 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /SC/ and /GAS/